Citation Nr: 0412591	
Decision Date: 05/14/04    Archive Date: 05/19/04

DOCKET NO.  03-00 178A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The veteran served on active duty from May 1972 to May 1974.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  The procedural history of this case 
reflects that only the issue listed on the title page is 
presently in appellate status before the Board at this time.

In connection with this appeal, the veteran testified at a 
personal hearing held on November 21, 2003 at the RO before 
the Board.  A transcript of that hearing has been associated 
with the veteran's VA claims folder.  At his Travel Board 
hearing, the veteran submitted new evidence consisting of 
private medical reports dated in January 2003 which will be 
addressed below.

The veteran is advised that his appeal is REMANDED to the RO 
via the Appeals Management Center in Washington, DC.  VA will 
notify him if further action is required on his part.


REMAND

After having reviewed the veteran's VA claims folder, and for 
reasons stated immediately below, the Board believes that a 
remand is necessary.

Reasons for remand

Submission of additional evidence

The agency of original jurisdiction (AOJ) must consider the 
additional medical evidence submitted directly to the Board 
by the veteran at his Travel Board hearing in November 2003.  
The veteran did not waive his right to have this evidence 
considered by the AOJ prior to Board review.

Previously, the Board's Rules of Practice, 38 C.F.R. Parts 19 
& 20, did not require a waiver allowing the Board to consider 
additional evidence in lieu of initial review by the AOJ.  
However, in Disabled American Veterans v. Secretary of 
Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003), the 
regulations that authorized such action were found to be 
inconsistent with 38 U.S.C. § 7104(a) because appellants 
would be denied a "review on appeal" when the Board 
considered additional evidence without having to remand the 
case for initial consideration by the AOJ.  The DAV decision 
reinforced previous rulings which stand for the proposition 
that a claimant is entitled to AOJ-level review of a case 
before appellate review by the Board.  See e.g. Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Accordingly, the Board must 
remand this case to enable the AOJ to readjudicate the 
veteran's claim with consideration of the new evidence.

Verification of Reserves service/additional service records

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  "The term 
'active military, naval, or air service' includes active 
duty, any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty for training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 
2002).

It appears that in this case the veteran was treated during 
active duty in September 1972 for severe pain in the lateral 
right foot.  There were no complaints or findings relevant to 
a foot disorder on the April 1974 examination conducted in 
connection with his separation from active duty.  The 
veteran's DD Form 214 shows he had an obligation, after 
completing active duty, to complete a period of duty in the 
Naval Reserve and that this obligation was to terminate in 
January 1978.  Such an obligation would have consisted of 
periods of active duty for training (ACDUTRA) and inactive 
duty for training (INACDUTRA).  38 U.S.C.A. § 101(22), (23) 

Medical records dated in September and October 1975, 
apparently in connection with the veteran's Reserve service, 
show assessments on physical examination of bilateral 
symptomatic pes planus, bilateral bunions, and hallux valgus, 
right foot.  On a October 1975 examination for "fitness for 
duty", the veteran was found "not qualified for active 
duty" because of the bilateral foot disorders.  Although the 
examiner wrote "active duty", it may be that the veteran 
was found unfit for ACDUTRA during this period because a 
lengthy handwritten Doctor's Progress Note, dated October 9, 
1975, refers to the veteran as a "2 w[ee]k active duty 
reservist".  Moreover, the veteran himself testified both 
before the RO in February 2002 and before the Board in 
November 2003 that this was a period of Reserve service.

It is possible for an individual who serves on ACDUTRA and 
INACDUTRA to establish service connection for a disability 
and to received VA compensation benefits for a disability.  
However, some of the legal requirements for establishing 
entitlement to those benefits are different from those for 
veterans who served on active duty.  Although the veteran in 
this case is a "veteran", as that term is defined under the 
law, for the purposes of the period of active duty from May 
1972 to May 1974, he has not yet established that he is a 
"veteran" for purposes of his Reserve service in 1975 
because he has not shown that he "was disabled . . . from a 
disease or injury incurred or aggravated in line of duty" 
during a period of ACDUTRA, or that he "was 
disabled . . . from an injury incurred or aggravated in line 
of duty" during INACDUTRA.  38 U.S.C.A. § 101(24); 
McManaway, 13 Vet. App. 60, 67 (1999) (citing Paulson v. 
Brown, 7 Vet. App. 466, 469-70 (1995), for the proposition 
that, "if a claim relates to period of active duty for 
training, a disability must have manifested itself during 
that period; otherwise, the period does not qualify as active 
military service and claimant does not achieve veteran status 
for purposes of that claim" (emphasis in McManaway)); see 
also Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998), 
citing Paulson, 7 Vet. App. at 470 ("[A]n individual who has 
served only on active duty for training must establish a 
service-connected disability in order to achieve veteran 
status.").

His claim for service connection for a bilateral foot 
disorder includes the issue of whether he became disabled 
from a disease or injury of the feet incurred or aggravated 
in line of duty during a period of ACDUTRA in 
September-October 1975.  In resolving this issue, he is not 
entitled to application of certain presumptions in the law - 
namely the presumptions of sound condition and of aggravation 
- which lessen the evidentiary burdens for veterans in 
establishing service connection for disabilities.  See 
Paulson, 7 Vet. App. at 470-71 (noting that the Board did not 
err in not applying presumptions of sound condition and 
aggravation to appellant's claim where he served only on 
active duty for training and had not established any 
service-connected disabilities from that period).  However, 
he is still entitled to have the RO's assistance in verifying 
the dates of periods of ACDUTRA and INACDUTRA and in 
obtaining any medical records associated with his service in 
the Reserves.  In addition, he is still entitled to have the 
RO consider his claim for service connection both on a direct 
basis, i.e., as incurred in service, and based on aggravation 
if it is shown that a disease or injury pre-existed a period 
of service.

Concerning this, the Board finds that a remand is necessary 
to verify dates of Reserve service.  Accordingly, the AOJ 
should take action to verify the veteran's service in the 
Naval Reserves, and obtain any additional service records 
that might be available from the National Personnel Records 
Center (NPRC) in St. Louis, Missouri, or other potential 
custodians of his service records for his period of service 
in the Reserves.

The Board also notes that there appears to be no Enlistment 
examination contemporaneous with the commencement of active 
duty in May 1972, as notations, dated in May 1972, reflect 
that a complete physical examination had been conducted 
within the preceding twelve months.  In this regard, the 
Board notes that the DD Form 214 showed a period of 4 months, 
5 days inactive service prior to active duty when this 
examination may have been conducted.  Although a Report of 
Medical History (Standard Form 93), dated in December 1971, 
is of record, a Report of Medical Examination (Standard Form 
88) is not.  On remand, attempts should also be made to 
obtain this report and any other medical reports from a 
period of Reserve service prior to enlistment onto active 
duty.  

Additional VA medical records

At the veteran's Travel Board hearing in November 2003, his 
representative alluded to the fact that VA medical records 
from the VA Hospital in New Orleans dating from the mid-1970s 
might be available and pertinent to the claim.  The Board 
notes that VA treatment records in the file date from April 
1995, but no earlier.  Because VA has an obligation to obtain 
relevant Federal government records or confirm their 
unavailability, further development is in order to determine 
whether any additional VA medical records exist.  See 38 
C.F.R. § 3.159(c)(2) & (3) (2003); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Addendum medical opinion

The record does not in the Board's view contain sufficient 
medical evidence to decide this claim, and therefore, an 
addendum medical opinion will be requested.  See 38 U.S.C.A. 
§ 5103A(d)(1) and (2); 38 C.F.R. § 3.159(c)(4).  It is noted 
that a VA podiatry examination was conducted in April 2002, 
at which time the veteran was diagnosed with a moderate pes 
planus valgus deformity of the feet as well as with a 
forefront varus deformity of the feet.  In an addendum to 
this exam prepared in June 2002, the VA examiner clearly 
indicated that these conditions were congenital in origin, 
but other questions in the case, which may require medical 
opinion evidence for their resolution, remain unclear.  For 
example, the term "congenital" indicates that the disorders 
existed at birth.  Dorland's Illustrated Medical Dictionary 
368 (28th ed. 1994).  Congenital or developmental defects are 
not considered diseases or injuries under the law for the 
purposes of establishing service connection.  38 C.F.R. 
§ 3.303(c).  Service connection may be granted for diseases 
(but not defects) of congenital, developmental or familial 
origin if the evidence as a whole shows that the 
manifestations of the disease in service constituted 
"aggravation" of the disease within the meaning of 
applicable VA regulations.  VAOPGCPREC 82-90 (July 18, 1990); 
38 C.F.R. § 3.303(c), 3.306.  With regard to congenital or 
developmental defects, service connection may not be granted 
for a defect, although service connection may be granted for 
a disability which is shown by the evidence to have resulted 
from a defect which was subject to a superimposed disease or 
injury during service.  VAOPGCPREC 82-90 (July 18, 1990).  
Moreover, in July 2003, the VA General Counsel issued a 
precedent opinion which held that, to rebut the presumption 
of sound condition under section 1111 of the statute for 
disorders not noted at entrance, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  
Under these circumstances, the Board believes that a follow-
up addendum to the April 2002 exam may be needed to determine 
whether a bilateral foot disorder, if pre-existing a period 
of service, was aggravated in service.  See Charles v. 
Principi, 16 Vet. App. 370 (2002). 

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  The VBA should seek official 
corroboration of the status (i.e., all 
periods of ACDUTRA and INACDUTRA) and 
duration of the veteran's military 
service in the Naval Reserves prior to 
May 1972 and after May 1974 with the NPRC 
or other appropriate service agency.  The 
actual duration of each and every period 
of ACDUTRA and INACDUTRA should be 
specifically identified and verified by 
official documents.  In connection with 
this inquiry, the VBA should request 
complete, legible copies of any and all 
personnel and medical records which 
pertain to the veteran's service in the 
U.S. Naval Reserves.  Further, as noted 
above, the NPRC should be requested to 
determine whether a physical exam was 
conducted within a year prior to the 
veteran's entrance onto active duty in 
May 1972 and, if so, whether the report 
of such exam is available.  All attempts 
to secure these records should be 
undertaken, to include referrals to all 
potential custodians of his service 
records.  All records received in 
response to the above inquiries should be 
associated with the veteran's claims 
folder.

2.  VBA should make appropriate inquires 
to the VAMC in New Orleans or other 
source for archived records for the 
purpose of obtaining copies of all 
medical reports that the New Orleans 
facility had in its possession pertaining 
to treatment provided to the veteran for 
his feet from May 1974 to April 1995.  If 
additional medical evidence is identified 
which is pertinent to the veteran's 
claim, reasonable efforts should be made 
to secure such evidence and associate it 
with the veteran's claims folder.

3.  VBA should refer the claims folder to 
the April 2002 podiatry examiner for an 
addendum to the examination report 
provided.  The examiner should again 
review the veteran's medical history and 
provide an opinion as to etiology for any 
diagnosed disorder of the feet.  In 
particular, the examiner should offer an 
opinion as whether it is at least as 
likely as not that any current foot 
disorder was incurred or aggravated 
during the veteran's period of active 
duty between May 1972 and May 1974.  If 
the onset of any diagnosed disorder is 
determined to have preexisted this period 
of active duty service, the examiner 
should express an opinion as to whether 
it is at least as likely as not that the 
particular disorder increased in severity 
during such service beyond its natural 
progress.  If the disorders are 
considered congenital or developmental 
defects, the examiner should state 
whether such defects were subject to a 
superimposed disease or injury during 
service which resulted in disability.

The examiner should fully consider the 
veteran's available service medical 
records and all post service medical 
evidence.  Additionally, the examiner 
should address whether it is at least as 
likely as not that any disorder of the 
foot was incurred in or aggravated during 
any of the veteran's period(s) of 
verified ACDUTRA or INACDUTRA in the 
Naval Reserve.  If the disorders are 
considered congenital or developmental 
defects, the examiner should stated 
whether such defects were subject to a 
superimposed disease or injury during 
service which resulted in disability.

If the April 2002 examiner believes that 
further examination of the veteran is 
necessary to provide this information, 
such should be scheduled.  If the April 
2002 examiner is unavailable, VBA should 
arrange for an appropriate VA physician 
to review the claims folder, examine the 
veteran if deemed necessary, and provide 
the requested information.

4.  VBA should then readjudicate the 
issue on appeal with consideration of all 
additional evidence and argument received 
since issuance of the December 2002 
statement of the case, including the 
additional medical evidence submitted by 
the veteran at his Travel Board hearing 
in November 2003.  If the decision on the 
claim remains unfavorable to the veteran, 
a supplemental statement of the case 
should be prepared which provides notice 
to the veteran of the regulations 
pertinent to his case including those 
regulations governing establishment of 
service connection for a disability 
incurred or aggravated during ACDUTRA or 
INACDUTRA and those pertaining to 
congenital or developmental disease and 
defects if applicable.  The veteran and 
his representative should be provided 
with the supplemental statement of the 
case and an appropriate period of time 
should be allowed for response

Thereafter, the case should be returned to the Board, if it 
is otherwise in order.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


